PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/263,791 
Filing Date: 31 January 2019
Appellant(s): White et al.

__________________
Joseph Mencher 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 June 2022.
(1) Grounds of Rejection to be reviewed on Appeal
Every grounds of rejection set forth in the Office action dated 03/08/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTION.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s argument: 
The Office Action rejects the indpeendnet (Correction: independent) claims based on Koganti, Nagarajan, and Dharmadhikari. Koganti is directed to IP-based interconnection of switches with a logical chassis (Title), and Nagarajan is directed to an architecture for seamless enforcement of security policies when roaming across IP subnets in IEEE 802.11 wireless networks (Title). Dharmadhikari is directed to providing remote management of a switching device (Title), and is cited for its discussion of a CPU and an NPU in a networking switching device (Figs. 1 and 2, paras. [0018] and [0020]).
The fundamental disagreement in this case appears to be whether either 1) Koganti teaches the CPUs in the switch devices of the claims that perform the CPU switch fabric configuration/management operations recited in those claims, or 2) whether the discussion of the CPU remote management operations in Dharmadhikari can be combined with the operations described in Koganti and Nagarajan to teach the CPU switch fabric configuration/management operations recited in the claims.
The Office Action argues at pgs. 6-10 that Koganti and Nagarajan teach various elements of the CPU switch fabric configuration/management operations recited in the claims. However, the Appellant notes that the term “CPU” does not appear anywhere in either of those references. In the Response to Arguments section, the Office Action argues that Koganti discloses at para. [0101] that the switch performing the operations described therein is a CPU. However, para. [0101] of Koganti reads:
“Note that the above-mentioned modules and apparatuses can be implemented in hardware as well as in software. In one embodiment, these modules and apparatuses can be embodied in computer-executable instructions stored in a memory which is coupled to one or more processors in switch 600. When executed, these instructions cause the processor(s) to perform the aforementioned functions.”

The Appellant takes the position that Koganti is directed to a switch, and thus without some explicit teaching of a CPU, it must be assumed that the functionality described in that reference is enabled via an NPU in that switch 600
It is the position of the Appellant that the CPU utilized for remote management in Dharmadhikari cannot be appropriately combined with the NPU-based functionality in Koganti to support a rejection of the previously presented claims. The present disclosure describes at paras. [0034] and [0036] how “...the forwarding plane provided by the switching fabric 600 does not require special vendor proprietary features from the Network Processing Unit (NPU) that is utilized to provide switching functionality in the switch devices 300. As such, the switching fabric engine 304 may be independent of the NPU (i.e., hardware independent), and may only depend on the operating system that is utilized by the switch device 300 and provided by a Central Processing Unit (CPU) in the switch device 300...”, and “...[a]s such, switching fabrics may be configured and managed without the need for an external device with its own Central Processing Unit (CPU), and may instead be configured and managed using the CPU in the switch devices that are already being used to provide the switching fabric. Thus, the configuration of switching fabrics is provided in a manner that reduces the complexity, ongoing operational         overhead, and relatively long times required for new system deployment, as well as eliminates the need for to provide a device external to the switching fabric that performs the management and control functionality for the switching fabric, thus reducing the cost of managing and controlling the switching fabric.”, emphasis added.
In other words, even if Koganti and Nagarajan are characterized as teaching the exchange of switching fabric domain identifiers to determine a plurality of switch devices that share a switching fabric domain, and designate a master switch device and one or more slave switch devices from the plurality of switch devices that share the switching fabric domain (a characterization that the Appellant would dispute), those operations are only taught in Kognati and Nagarajan as being performed by an NPU, and the discussion of CPU usage in Dharmadhikari is limited to using the CPU for remote management. As such, it is only in the present disclosure where it is suggested providing both an NPU and an CPU in a switch device while using that CPU to configure the switching fabric, and thus only the present disclosure that enables the benefits discussed above. In order words, the rejection based on the currently cited references requires hindsight using the teachings of the present disclosure in order to utilize the remote management CPU in Dharmadhikari to perform switching fabric configuration (assuming such switching fabric configuration is taught in Kognati and Nagarajan).

Examiners’ response to appellant’s argument:  
The examiners respectfully disagree. The prior art of Koganti discloses a fabric switch that includes member switches which communicate with each other. In Parag. [0101], Koganti discloses that the switch(es) includes one or more processors to perform the function taught by Koganti. 
The appellant’s arguments are contradicting each other, because the appellant first argues that the processor(s) taught by Koganti (i.e., as well as Nagarajan) shouldn’t be interpreted as a CPU because the prior art doesn’t explicitly teach a CPU. On the other hand, the appellant argues that the processor(s) taught by Koganti must be assumed to be an NPU, even though the prior art doesn’t explicitly teach an NPU. It’s not clear why the appellant assumes that the processor(s) taught by Kognati (i.e., as well as Nagarajan) should be interpreted as an NPU and not as a CPU. 
The prior art of Koganti discloses in Parag. [0101] that that the modules and apparatuses can be embodied in computer-executable instructions stored in a memory which is coupled to one or more processors in switch 600. When executed, these instructions cause the processor(s) to perform the functions. The prior art of Nagarajan discloses in Parag. [0338] that the various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed may be implemented or performed with a general purpose processor; wherein a general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. The examiners state that the CPU is a processor. Therefore, based on the broadest reasonable interpretation, the examiners interpret the processors taught by Koganti (i.e., as well as Nagarajan) to be a central processing unit (CPU). 
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Koganti discloses a fabric switch 100 that includes member switches 101, 102, 103, 104, and 105. The term "fabric switch" refers to a number of interconnected physical switches which form a single, scalable network of switches, wherein the switch(es) includes one or more processors to perform the function taught by Koganti. Nagarajan discloses when a plurality of switches are being part of a mobility domain (i.e., share the same domain), one switch is designated as a primary DA (discovery agent) that is used to allow each of the wireless switches in the mobility domain to discover one another (i.e., the other switches are slaves). The office action relies on the prior art of Dharmadhikari as it teaches that a switch includes processors where the processors are an NPU and CPU (Parag. [0018], Parag. [0020-0021], Fig. 1-2), wherein the NPU is independent from the CPU, as consistent with the claim. Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the switch’s processors taught by Kognati in view of Nagarajan to include the CPU and the NPU of the switch taught by Dharmadhikari. This would be convenient for providing remote management of an information handling device, in particular, a switching device, since it is difficult for a user or administrator to have physical access to the information handling devices in the system and manage the devices (Parag. [0005]. In addition, consistent with the embodiments taught by Dharmadhikari, there is provided systems and methods for providing remote management capabilities for information handling devices such as switching devices that eliminate the need for terminal servers and the costs associated therewith. Moreover, the systems and methods described provide information handling devices such as switching devices that can save space by eliminating unnecessary serial ports (Parag. [0031]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Abdelbasst Talioua/Patent Examiner, Art Unit 2442        
                                                                                                                                                                                                
Conferees:
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.